EXHIBIT 31.2 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingQuarterly Report on Form 10-Q of Golden Opportunities Corporation, for theperiod ending July 31, 2012, I, Michael Zahorik, ChiefExecutive Officer andChief Financial Officer of Golden Opportunities Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ending July 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended July 31, 2012, fairly represents in all material respects, the financial condition and results of operations of Golden Opportunities Corporation. Date: August 30, 2012 /s/ Michael Zahorik Michael Zahorik ChiefExecutive Officer Chief Financial Officer
